Title: From John Adams to John Quincy Adams, 1 March 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 1. 1813

There is not a day nor an hour in which my Thoughts are not employed  about you and your Family: But though my Wishes are for your return, I dare not advise you: because I cannot Satisfy myself what you ought to do. Indeed I See not how you can return. Through France or England, from Sweeden or Russia?
The loss of your Child has deeply affected me. I Sympathize with you and my daughter under this severe Affliction. But you are perfectly acquainted with all the Consolations of Phylosophy and Religion. I feel to this moment a Similar loss, and another of a deeper die. Oh God! Thou knowest the Grief that has never been expressed to any Mortal. I must not dwell upon these Subjects, We may learn something even from Heathens.
Permittes ipsis expendere Numinibus quid
Conveniat nobis, rebusque sit utile nostris:
Nam pro jucundis Utilia quæque dabunt Di,
Charior est illis homo, qual sibi, nos animorum
Impulsu, et cæca pravaque cupidine ducti
Conjugium petomus, partumque Uxoris; at illis
Notum, qui pueri, qualisque futura Sit Uxor.
I dare not ask any questions concerning the War in your Neighbourhood, or give you any Answers about that in mine. I am bidden to a dinner in Boston tomorrow, and another in Cambridge on Thursday: but weary of ceremonious dinners I should rejoice in a Storm of an Apology, at both.
Some half a dozen of our Ships have performed Exploits and about An equal Number of our Generals have done Exploits too: but not with so much glory. Tomorrow We congratulate Bainbridge and on Thursday The Vice President.
My tender Love to my daughter, my dear Charles, my dear William and my best Compliments to Miss Johnson. I long to see you all: but Whether I Shall ever enjoy that Felicity, God only knows.
I was on the Point of concluding. But I will give you a Translation of the latin Lines, not to assist you in understanding them, but because it was made so great and good a Man as Sir Robert Boyle, whose curious Book upon Seraphic Love I am reading. Tho’ there is much good Learning, good Morality and good Religion in it: I am So wicked, that I can not help thinking of Swifts Meditations on a Broomstick. This Knight I believe was the Model of Lord Littleton.
Unto the wiser Gods, the care permit
Of what’s for Us, and our Affairs most fit.
They will for pleasant things, the best confer;
To whom Man is, than to himsef, more dear.
We by our blinder Passions led astray,
Do for a Wife perhaps, or children pray:
Which they may chance refuse Us, out of love,
Knowing what both the Wife, and Boys would prove.
Sir Robert’s Idea of Seraphic Love is the same with that of Fenelon, and our Hopkintonians, as far as I can understand either. As far as they agree with Butlers Preface to his Sermons I agree with them: but no further.
John Adams